COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Barrett Wakefield and Howard Wakefield III v. Sam Ayers and
                          Claudia Ayers

Appellate case number:    01-14-00648-CV

Trial court case number: 1007580-102

Trial court:              County Civil Court at Law No. 4 of Harris County

Date motion filed:        October 14, 2016

Party filing motion:      Appellant Barrett Wakefield


       The en banc court has unanimously voted to deny appellant’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: /s/ Terry Jennings
                   Acting for the Court the En Banc Court*

Date: November 8, 2016

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.